Citation Nr: 1822878	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-32 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether a debt in the amount of $2,868.00 was properly created.

2.  Entitlement to waiver of recovery of a $2,868.00 overpayment. 


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to June 1968.  He died in September 2012.  The appellant is the Veteran's ex-wife.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision dated in January 2014 by the Department of Veterans Affairs (VA) Committee on Waivers and Compromises in Winston-Salem, North Carolina.

The appellant was scheduled for a September 2017 Board videoconference hearing.  In July 2017 correspondence, she indicated that she would not be attending the scheduled hearing.  Thus, the hearing request has been withdrawn.  


FINDINGS OF FACT

1.  The debt of $2,868.00 was created due to the VA Pension Management Center incorrectly sending the Veteran's benefit check for the month in which he died to the appellant, assuming she was the Veteran's surviving spouse; the appellant cashed the check.

2.  The appellant is not shown to have committed fraud, misrepresentation, or bad faith in the creation of the overpayment in the amount of $2,868.00.00 and the recovery of this overpayment would be against the standards of equity and good conscience.


CONCLUSIONS OF LAW

1.  The debt in the amount of $2,868.00 was properly created.  38 U.S.C. § 5112 (2012); 38 C.F.R. §§ 1.911, 3.274, 3.275, 3.276, 3.277, 3.500 (2017).

2.  The recovery of the overpayment in the amount of $2,868.00 would be against equity and good conscience and, therefore, is waived.  38 U.S.C. §§ 5107, 5302(a) (2012); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.501 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

The notice and assistance requirements are not applicable to cases involving overpayment and indebtedness.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).  Notwithstanding the fact that the notice and development provisions are not controlling in these matters, the Board has reviewed the case and determined that the appellant has had a fair opportunity to present written arguments and evidence in support of her challenge to the validity of the debt and waiver in question.


II.  Criteria and Analysis

The appellant contends that she was unaware that the check she received from VA was the Veteran's benefit for the month of his death and as result of VA incorrectly determining that she was the surviving spouse of the Veteran the debt was created.  She explained that she never received the letter that was sent to her in May 2013 informing her that she would be receiving a check as the surviving spouse of the Veteran.  The appellant explained that when she received the check she contacted the local Veteran Service Officer.  The VSO contacted the Pension Management Center and the appellant was informed that it would not be a problem for her to cash the check.  She also asserts that the debt should be waived because repayment would cause financial hardship.

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38U.S.C. § 5302; 38 C.F.R. § 1.962.  The preliminary determination in this appeal concerns the validity of the debt. See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434. 

In order for the Board to determine that an overpayment was not properly created, thereby invalidating the debt, the record must establish the appellant was legally entitled to the benefit in question or, if he or she was not legally entitled, then it must be shown that VA was solely responsible for the appellant being erroneously paid benefits. 

Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27,757 (1990).  Sole administrative error connotes the appellant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the appellant's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C. § 5112(b) (9), (10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  An administrative error resulting in an overpayment will not be classified as a VA administrative error or error in judgment if the error is "based on an act of commission or omission by the beneficiary, or with the beneficiary's knowledge."  Dent v. McDonald, 27 Vet. App. 362, 380 (2015) (citing 38 U.S.C. § 5112(b)(9); see 38 C.F.R. § 3.500(b)(1); VAOGC Prec. 2-90 (Mar. 20, 1990)). 
Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous. 

VA's policy that running awards consisting of recurring monthly payments made as a result of VA administrative error do not create overpayments or valid debts and that VA administrative error must be considered even where the initial award or entitlement to benefits itself was not the result of administrative error.  A valid debt is created if an appellant had knowledge that his or her compensation benefits would change with changes in their status, and they continued to accept the amount of compensation benefits direct deposited into their bank account.  See Dent, 27 Vet. App. at 384.

In this case, the VA Pension Management Center in Philadelphia, Pennsylvania sent the appellant a letter in May 2013 informing her that as the surviving spouse of the Veteran, she is entitled to receive the Veteran's benefit for the month in which he died and they will soon send a her check for the month of the Veteran's death in the amount of $2,686.00.  Thereafter, in May 2013, the Pension Management Center sent the appellant a check in the amount of $2,686.00.  The letter that was sent to the appellant in May 2013 was returned to the Pension Management Center in June 2013.  A letter dated in September 2013 informed the appellant she was paid $2,868.00 more than she was entitled to receive.   

At the time of the Veteran's death, VA was aware that the Veteran was divorced and an administrative error led to VA sending the Veteran's benefit for the month in which he died to the appellant, incorrectly assuming that she was the surviving spouse.  Sole administrative error, however, entails no knowledge or fault on the part of the debtor.  See Jordan, 10 Vet. App. 171.  Although the evidence reflects that the appellant did not receive the May 2013 letter informing her that check in the amount of $2,686.00 was based on the VA in correctly assuming that she was surviving spouse of the Veteran, the appellant should have been aware that she was not entitled to money from the VA.  Thus, the creation of the debt, was not solely due to administrative error and the Board finds the creation of the overpayment was valid.

The Board will now turn to the issue of entitlement to a waiver of the recovery of the $2,686.00 overpayment that was properly created.

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, education educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956(a).

Recovery of overpayment of any benefits made under laws administered by VA may be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver.  38 U.S.C. § 5302(c); 38 C.F.R. § 1.963(a).  If there is no indication of fraud, misrepresentation, or bad faith in the record, the indebtedness shall be waived if the recovery of the overpayment would be against equity and good conscience.  38 U.S.C. § 5301(a); 38 C.F.R. §§ 1.962, 1.965.  

VA regulations define "bad faith" as unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  38 C.F.R. § 1.965(b). 

Consideration of equity and good conscience is intended to reach a result that is not unduly favorable or adverse to either the claimant or the Government.  It is intended to achieve a result that is fair.  38 C.F.R. § 1.965(a).  Six non-exclusive elements are set forth in the regulations that must be addressed to determine whether the facts and circumstances in a particular case dictate that collection of an overpayment would be against equity and good conscience. 

The six non-exclusive elements, consist of: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA; (3) undue hardship of collection on the debtor; (4) a defeat of the purpose of an existing benefit to the veteran; (5) the unjust enrichment of the veteran; and (6) whether the veteran changed positions to his/her detriment in reliance upon a granted VA benefit.  38 U.S.C. § 5302; 38 C.F.R. § 1.965(a).  Each of the six elements must be addressed.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994) (holding that VA must address all relevant factors in determining whether to exercise its equitable discretion in a waiver of indebtedness claim).

In this case, the Board finds no evidence of fraud, misrepresentation, or bad faith on the part of the appellant in receiving and cashing the check from VA. 

The remaining consideration is whether recovery of the indebtedness would be against equity and good conscience.  As noted above, when considering whether recovery of the debt would be against equity and good conscious consideration is given to the following six elements: (1) fault of debtor, (2) balancing of fault, (3) undue hardship, (4) defeat the purpose of the debt, (5) unjust enrichment, and (6) changing position to one's detriment.  38 C.F.R. § 1.965(a).

After review of the evidence of record, there are elements both in favor and against granting a waiver of the validly created overpayment.  Here, the Veteran's son informed VA in September 2012 that the Veteran died in September 2012 and he returned the Veteran's September 2012 check in the amount of $2,868.00.  The son submitted a copy of the death certificate, which noted that the Veteran was divorced.  A divorce decree associated with the claims file reveals that the Veteran and the appellant divorced in July 2000.  A letter dated in May 2012 from the Pension Management Center was sent to the appellant informing her that as the surviving spouse of the Veteran, she is entitled to receive the Veteran's benefit for the month in which he died.  This letter was returned as undeliverable.  The appellant asserted that she never received the May 2013 letter and the returned letter supports her assertion.  Furthermore, the appellant stated that when she received the check from VA, she contacted the local Veterans Service Officer, who contacted that Pension Management Center.  She was informed that it was okay for her to cash the check.  The appellant contends that she was unaware that the check was based on her being considered the surviving spouse of the Veteran, as she was also his sole caretaker prior to his death, and, therefore, she cashed the check.  In light of the foregoing, the Board finds that VA's fault carries more weight than the appellant's fault in this case.

With respect to whether the appellant would be subjected to undue hardship if the debt were recovered, the Board notes that undue hardship is based on the consideration of whether the collection would deprive the debtor or family of basic necessities.  The appellant asserts that repayment of the debt would create undue hardship.  A financial status report dated in October 2013 reveals that her only income was from Social Security or other income in the amount of $2,074.00 per month.  Her total monthly expense for food was $300.  Rent, utilities, and prescription medications totaled $995.  Her total month expenses were $2,016.  Based on the foregoing, the evidence shows that payment of this debt would cause undue hardship.  

Also for consideration is whether a waiver of overpayment would cause "unjust enrichment" (i.e., whether failure to make restitution would result in unfair gain).  In this case, if VA waived the overpayment, the appellant would keep the Veterans  last month of VA benefits to which she was not legally entitled.  Thus, the failure of VA to insist upon its right to repayment of the assessed overpayment would result in unjust enrichment of the appellant. 

The last element to be considered is whether reliance on VA benefits resulted in the appellant relinquishing a valuable right or incurring a legal obligation.  The appellant has not claimed that she relinquished any right or incurred any legal obligation or that she relied upon VA to her detriment, nor do the facts show such.  Furthermore, the record does not demonstrate any additional factors which should be considered in adjudicating the claim for a waiver of the indebtedness, and the appellant has not identified any other factors. 

Considering all of the above, the Board finds that recovery of the debt for the amount of $2,868.00 would be against the standards of equity and good conscience.  Although the appellant is, in part, at fault for creating the overpayment by cashing the check, it has been shown that VA is more at fault for the creation of the debt and full recovery of the debt would result in undue hardship.  Weighing all of the above relevant factors, the Board finds that exercise of its equitable discretion to waive the debt is warranted.  38 C.F.R. §§ 1.962, 1.965.

ORDER

A debt for overpayment in the amount of $2,868.00 was properly created.

Waiver of recovery of overpayment in the amount of $2,868.00 is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


